Case 3:20-cr-00092-PDW Document3 Filed 06/17/20 Page 1 of 1

REQUEST FOR WARRANT ON FILING OF AN INDICTMENT

TO: Clerk, United States District Court
District of North Dakota

The Grand Jury returned an Indictment on June 17, 2020, against STEVEN
RALPH LINDBLAD, charging the following:

18 USC § 875(c) — Interstate Communication of a Threat to Injury Persons
18 USC § 1038(a)(1)(A) — False Information and Hoax

 

It is requested that you prepare and deliver to the United States Marshal for
the District of North Dakota a warrant directed to the above-named defendant.

The United States will not be in a position to recommend conditions
of release until it has reviewed the bond study to be performed by Pretrial Services.

Ll The United States recommends that:

L] Bail be set at $

 

CO Defendant be detained without bail.

COMMENTS:

Dated: June 17, 2020

 

 
